Citation Nr: 9901472	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral strain with degenerative changes, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1958 to 
January 1962.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  


REMAND

The veteran has submitted evidence which consists of a 
private medical record dated in September 1998 regarding his 
service-connected low back disability after this matter had 
been certified to the Board.  However, there is no indication 
from the information of record that the veteran has waived RO 
consideration of this evidence.  See 38 C.F.R. § 20.1304 
(1998).

In addition, the record discloses that the most current 
private and VA medical evidence regarding the veterans low 
back disability are dated in 1995.  A VA examination dated in 
March 1995 reflect objective findings including low back 
tenderness, muscle spasm to palpation, and decreased range of 
motion of the lumbosacral spine.  No peripheral nerve 
injuries or diseases were found.  The diagnoses included 
degenerative disc disease and degenerative joint disease of 
the lumbar spine, and chronic lumbosacral strain.  The 
private medical records essentially reflect similar findings.  

Subsequent to the March 1995 VA examination the veteran 
indicated in a statement received by the RO in June 1995 and 
in VA Form 1-9 received by the RO in December 1995 that the 
symptoms associated with his low back disability had 
increased in severity.  Specifically, the veteran stated that 
he experiences difficulty walking and driving, severe back 
pain, and problems with his right leg.  In addition, the 
veteran maintained that cannot obtain employment because of 
this back disability.  

The Board notes that the veteran was awarded Social Security 
Administration (SSA) disability benefits in 1995.  Although a 
copy of the medical records upon which that determination was 
made is of record, a copy of the SSA decision as not been 
associated with the veterans claims file.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA examinations.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one. Green v. Derwinski, 1 Vet. App. 121 (1991).  This duty 
also includes obtaining SSA records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure compliance 
with the VAs duty to assist and due process requirements, 
the claims (as noted above) are REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify or resubmit the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have records pertinent 
to his claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  The RO should obtain from SSA a copy 
of its decision awarding the veteran 
disability benefits.  

3.  Thereafter, the veteran should be 
scheduled for VA orthopedic and 
neurologic examinations to determine the 
nature and the current severity of the 
veterans service-connected low back 
disability.  Any necessary tests or 
studies, including X-rays and range of 
motion measurements in degrees, should be 
conducted.  The claims folder must be 
available to the examiner for review 
prior to the examination.  The orthopedic 
examiner is requested to test the joint 
movement against varying resistance.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by that 
examiner, and; he or she should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The examiners should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during flare-ups, with respect to 
both the right wrist and back.  If this 
is not feasible, the physicians should so 
state.  The examiners should provide an 
opinion concerning the impact of the 
veterans service-connected low back 
disability on his employability.  The 
rationale for all opinions expressed 
should be explained.  

4.  Then, after undertaking any other 
development the RO deems appropriate, the 
RO should readjudicate the claim for an 
increased rating for veterans claims for 
increased ratings for chronic lumbosacral 
strain with degenerative changes, 
including consideration of the private 
medical records dated in September 1998.  
The RO should also readjudicate the claim 
of entitlement to a total rating based on 
unemployability due to service-connected 
disability.  

5.  If the determinations remains adverse 
to the veteran, the RO should then 
furnish the veteran and his 
representative a Supplemental Statement 
of the Case.  The veteran and his 
representative should be provided with an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The purpose of 
REMAND is to obtain additional evidence and to accord due 
process of law.  The Board intimates no opinion as to the 
ultimate conclusion warranted in this case.  No action is 
required of the veteran until he is otherwise notified by the 
RO.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
